 19-11845-shl       Doc 3    Filed 06/03/19     Entered 06/03/19 14:08:34       Main Document
                                              Pg 1 of 3



DUANE MORRIS LLP
Frederick D. Hyman (NY 2553832)
1540 Broadway
New York, New York 10036
Telephone: (212) 692-1000
RHyman@duanemorris.com

-and-

Jarret P. Hitchings (DE 5564)
222 Delaware Avenue, Ste. 1600
Wilmington, Delaware 19801
Telephone: (302) 657-4952
JPHitchings@duanemorris.com

Attorneys for William Callewaert and Malcolm Cohen
in their capacity as Joint Administrators and Foreign Representatives
for the Debtor BSG Resources Limited (in administration)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                            Chapter 15

 BSG RESOURCES LIMITED (in                         Case No. 19-11845 (_____)
 administration),

           Debtor in a Foreign Proceeding.


                        STATEMENT IDENTIFYING FOREIGN
                     PROCEEDINGS PURSUANT TO 11 U.S.C. § 1515(c)

          William Callewaert and Malcolm Cohen (together, the “Joint Administrators”) are the

court-appointed joint administrators for BSG Resources Limited (in administration) (the “Debtor”)

in a proceeding under Part XXI of the Companies (Guernsey) Law, 2008, pending before the Royal

Court of Guernsey (Ordinary Division) (the “Guernsey Administration”). The Joint Administrators

are the duly authorized foreign representatives of the Debtor as defined by section 101(24) of title

11 of the United States Code (the “Bankruptcy Code”). On June 3, 2019, the Joint Administrators

commenced this Chapter 15 case (the “Chapter 15 Case”) by filing, on behalf of the Debtor and



DM3\5777003.1
 19-11845-shl       Doc 3     Filed 06/03/19     Entered 06/03/19 14:08:34      Main Document
                                               Pg 2 of 3



pursuant to sections 1504 and 1515 of the Bankruptcy Code, the Verified Chapter 15 Petition for

Recognition of Foreign Main Proceeding and Related Relief along with the Official Form 401

(Chapter 15 Petition for Recognition of a Foreign Proceeding).

          Pursuant to 11 U.S.C. § 1515(c), the Joint Administrators respectfully represent that the

Guernsey Administration is the only foreign proceeding (as such term is defined in section 101(23)

of the Bankruptcy Code) pending with respect to the Debtor that is known to the Joint

Administrators.



                            [Remainder of Page Left Intentionally Blank]




                                                  2
DM3\5777003.1
19-11845-shl      Doc 3     Filed 06/03/19     Entered 06/03/19 14:08:34               Main Document
                                             Pg 3 of 3




         I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct to the best of my knowledge, information and belief.



  Dated: June 3, 2019
                                               Malcolm Cohen

                                              Joint Administrator and Foreign Representative
                                              for the Debtor BSG Resources Limited
                                              (in administration)
